ORDER

MAYER, Circuit Judge.
Aaron R. Burdge moves for reconsideration of the court’s order dismissing his petition for review for failure to file his brief. The Department of the Navy opposes.
Counsel for Burdge states that he did not file a brief because he was “awaiting to receive a scheduling order from the Court/ Clerk’s Office.” The Navy contends that Burdge’s motion for reconsideration was filed untimely because it was not filed within 14 days of the date of dismissal as required by Fed. Cir. R. 45(a)(1).
We note that Burdge has now filed his brief and counsel states that he has reacquainted himself with the court’s rules. Based on these circumstances, the court, with some reluctance, grants the motion to reinstate.
Accordingly,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted.
*999(2) The November 23, 2004 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) The Air Force’s brief is due within 30 days of the date of filing of this order.